Exhibit 10.1

 
STOCK REDEMPTION AGREEMENT
THIS STOCK REDEMPTION AGREEMENT (this "Agreement") dated as of December 21,
2015, by and between PAULA MARTIN (the "Seller") and TIXFI, INC., a Nevada
corporation, (the "Purchaser").
RECITALS
WHEREAS, Seller is the owner of 5,000,000 shares of the issued and outstanding
shares of Common Stock, $0.001 par value (the "Common Stock") of the Purchaser
(a/k/a, the "Company").
WHEREAS, Pursuant to the terms and conditions of this Agreement, Seller desires
to sell, and Purchaser desires to purchase, all of the Seller's rights, title,
and interest in and to 2,000,000 of the Common Stock (the “Shares”) as further
described herein.
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
1.            Agreement to Purchase and Sell. Subject to the terms and
conditions of this Agreement, simultaneous with the execution and delivery of
this Agreement, Seller shall sell, assign, transfer, convey, and deliver to
Purchaser, and Purchaser shall accept and purchase, the Shares and any and all
rights in the Shares to which Seller is entitled, and by doing so Seller shall
be deemed to have assigned all of her rights, titles and interest in and to the
Shares to Purchaser. Such sale of the Shares shall be evidenced by stock
certificates, duly endorsed in blank or accompanied by stock powers duly
executed in blank or other instruments of transfer in form and substance
reasonably satisfactory to the transfer agent of the Company.
2.            Consideration. In consideration for the redemption and sale of the
Shares, Purchaser shall deliver to Seller an amount equal to ($0.03) per Share,
for an aggregate purchase price of $150,000.00 (the "Purchase Price").
3.            Closing; Deliveries.
(a) The purchase and sale of the Shares shall be held on or before December 31,
2015 (the "Closing").


(b) At the Closing, Seller shall deliver to Purchaser (i) one or more stock
certificates evidencing the Shares, duly endorsed in blank or accompanied by
stock powers duly executed in blank with medallion guarantee, or other
instruments of transfer in form and substance reasonably satisfactory to
Purchaser, (ii) documentary evidence of the Seller’s purchase and payment for
the Shares (i.e. cancelled check or wire confirmation), (iii) due recordation in
the Company's share register of Purchaser's full and unrestricted title to the
Shares, (iv) documents to substantiate identification of Seller (i.e. driver’s
license or Passport) and (iv) such other documents as may be required under
applicable law or reasonably requested by Purchaser.  At Closing Purchaser shall
deliver to Seller the Purchase Price by wire transfer of immediately available
funds to an account designated by the Seller.
4.            Representations and Warranties of Seller. As an inducement to
Purchaser to enter into this Agreement and to consummate the transactions
contemplated herein, Seller represents and warrants to Purchaser as follows:
- 1 -

--------------------------------------------------------------------------------

4.1            Authority. Seller has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform his obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with the terms hereof.
4.2            Ownership. Seller is the sole record and beneficial owner of the
Shares, has good and marketable title to the Shares, free and clear of all
Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and has full legal right and power to sell, transfer
and deliver the Shares to Purchaser in accordance with this Agreement.
"Encumbrances" means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders' agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares.
4.3            Valid Issuance. The Shares are duly authorized, validly issued,
fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights.
4.4            No Conflict. None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares are subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to the Seller or the Shares.
4.5 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.
4.6            No Other Interest.  Except for the remaining shares of Common
Stock referenced above, neither Seller nor any of her respective affiliates has
any interest, direct or indirect, in any shares of capital stock or other equity
in the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares.
4.7            No General Solicitation or Advertising. Neither any Seller nor
any of her affiliates nor any person acting on her or behalf (i) has conducted
or will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act of 1933, as amended (the "Securities Act").
4.8            Affiliate Status. Seller is an officer director and owner of more
than ten percent (10%) of the outstanding capital stock of the Company.
4.9            Full Disclosure. No representation or warranty of the Seller to
the Purchaser in this Agreement omits to state a material fact necessary to make
the statements herein, in light of the circumstances in which they were made,
not misleading. There is no fact known to the Seller that has specific
application to the Shares or the Company that materially adversely affects or,
as far as can be reasonably foreseen, materially threatens the Shares or the
Company that has not been set forth in this Agreement.
- 2 -

--------------------------------------------------------------------------------

5. Representations and Warranties of Purchaser. As an inducement to Seller to
enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser represents and warrants to Seller as follows:
5.1            Authority. Purchaser has the right, power, authority and capacity
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations under this Agreement. This
Agreement constitutes the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with the terms hereof.
5.2            No Consent. No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Purchaser of any of the transactions on its
part contemplated under this Agreement.
5.3            No Conflict. None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which it is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.
5.4            Potential Loss of Investment. Purchaser understands that an
investment in the Shares is a speculative investment which involves a high
degree of risk and the potential loss of its entire investment.
5.5            Receipt of Information. Purchaser has received all documents,
records, books and other information pertaining to his investment that has been
requested by the Purchaser, including without limitation, the Securities and
Exchange Commission (“SEC”) filings made by the Company. Purchaser further
agrees and acknowledges that the Company is a shell company.
5.6            No Advertising. At no time was the Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
5.7            Investment Experience. The Purchaser (either by itself or with
its advisors) is (i) experienced in making investments of the kind described in
this Agreement, (ii) able, by reason of its business and financial experience to
protect its own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Shares.
5.8            Investment Purposes. The Purchaser is acquiring the restricted
Shares for its own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part and no other person has a
direct or indirect beneficial interest in the amount of restricted Shares the
Purchaser is acquiring herein. Further, the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Shares the Purchaser is acquiring.
6.          Indemnification; Survival.
- 3 -

--------------------------------------------------------------------------------

6.1            Indemnification. Each party hereto shall jointly and severally
indemnify and hold harmless the other party and such other party's agents,
beneficiaries, affiliates, representatives and their respective successors and
assigns (collectively, the "Indemnified Persons") from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys' fees and costs) (collectively, "Losses") resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.
6.2            Survival. All representations, warranties, covenants and
agreements of the parties contained herein or in any other certificate or
document delivered pursuant hereto shall survive the date hereof until the
expiration of the applicable statute of limitations.
7.          Miscellaneous.
7.1            Further Assurances. From time to time, whether at or following
the Closing, each party shall make reasonable commercial efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable, including as required by applicable
laws, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.
7.2            Notices. All notices or other communications required or
permitted hereunder shall be in writing shall be deemed duly given (a) if by
personal delivery, when so delivered, (b) if mailed, three (3) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below, or (c) if sent through an overnight delivery service in circumstances to
which such service guarantees next day delivery, the day following being so sent
to the addresses of the parties as indicated on the signature page hereto. Any
party may change the address to which notices and other communications hereunder
are to be delivered by giving the other parties notice in the manner herein set
forth.
7.3            Choice of Law; Jurisdiction. This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Florida,
without giving effect to principles of conflicts of law. Each of the parties
agree to submit to the jurisdiction of the federal or state courts located in
Port St. Lucie County, Florida in any actions or proceedings arising out of or
relating to this Agreement. Each of the parties, by execution and delivery of
this Agreement, expressly and irrevocably (i) consents and submits to the
personal jurisdiction of any of such courts in any such action or proceeding;
(ii) consents to the service of any complaint, summons, notice or other process
relating to any such action or proceeding by delivery thereof to such party as
set forth in Section 7.2 above and (iii) waives any claim or defense in any such
action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non conveniens or any similar basis. EACH OF THE
UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION
WITH THIS AGREEMENT.
7.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.
- 4 -

--------------------------------------------------------------------------------

7.5            Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior written consent, and any such assignment or
attempted assignment shall be void, of no force or effect, and shall constitute
a material default by such party.
7.6            Amendments. This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.
7.7            Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.
7.8            Counterparts. This Agreement may be executed simultaneously in
two or more counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
7.9            Severability.If any term, provisions, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
7.10 Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.


SIGNATURE PAGE FOLLOWS.
- 5 -

--------------------------------------------------------------------------------



SIGNATURE PAGE TO REDEMPTION AGREEMENT




IN WITNESS WHEREOF, the parties have duly executed this Stock Redemption
Agreement as of the date first above written.


SELLER:




/s/ Paula Martin
PAULA MARTIN


PURCHASER:


TIXFI, INC.




By: /s/ Paula Martin
        PAULA MARTIN, Chief Executive Officer




- 6 -